Citation Nr: 1416901	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to claimed in-service herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, to include as secondary to claimed in-service herbicide exposure and/or the diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that rating decision, the RO denied entitlement to service connection for type 2 diabetes mellitus and a heart condition, both claimed as secondary to in-service herbicide exposure.

In October 2012, the Veteran testified at a video conference hearing at the RO in Cheyenne, Wyoming before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

Finally, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for coronary artery disease and diabetes mellitus type II.  He asserts that these disabilities resulted from in-service herbicide exposure.  If a veteran was exposed to an herbicide agent during active service, a number of diseases, including type II diabetes mellitus and/or heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era or the Korean DMZ during a specified period during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  While the case was at the RO, the Veteran maintained that he was exposed to Agent Orange while serving in Osan, Korea.  The RO confirmed that the Veteran did not have service in Vietnam and did not serve at or near the DMZ in Korea between 1968 and 1969.  As such, the presumption of herbicide exposure does not apply, and actual, direct exposure to herbicides must be shown.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After the case was forwarded to the Board, the Veteran testified at a video conference hearing before the Undersigned Veterans Law Judge in October 2012.  At the hearing, the Veteran asserted that he was exposed to Agent Orange during his service in Guam at the Anderson Air Force Base.  In support of his claim, the Veteran provided the Board with a packet of information containing reports and studies noting high levels of contamination at various locations, including Anderson Air Force Base in Guam.  The Veteran's research indicates that Anderson Air Force Base was placed on the EPA's National Priorities List (NPL) on October 14, 1992.  That report indicates that sources of hazardous substances include unlined landfills, drum storage and disposal areas, chemical storage areas, waste storage areas, a laundry, and industrial and flight line operations.  Substances known to be involved in the Anderson Air Force Base operations include solvents such as trichloroethene (TCE) and paint thinners; dry cleaning fluids and laundry products; fuels such as JP-4 and gasoline; pesticides; antifreeze; aircraft cleaning compounds; and PCBs.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund.  The EPA's website reflects that the base remains on the NPL. The website is found at:

http://cfpub.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902825.

Service personnel records and service treatment records confirm that the Veteran was stationed at Andersen Air Force Base (AFB) in Guam, in August 1972, but it is not clear as to how long he served there or to what extent, if any, he was exposed to contaminants.  

In this regard, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

Regarding service connection on a direct basis, the Veteran's service treatment records show that he reported chest pain or pressure in the chest on his October 1973 separation examination and there is no indication that any heart condition pre-existed service.  Given the Veteran's reports of chest pain in service, and his current disability of coronary artery disease, a medical examination is necessary to obtain an opinion as to whether any current heart condition had its onset during service or is otherwise related to service.  See U.S.C.A. § 5103A(d)(2) (West 2002), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates on which the Veteran served in Guam and request from the Veteran a description of his duties there and the type of environment in which he served, including where how he thinks herbicide exposure occurred.  

2.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at Andersen Air Force Base in Guam.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service there.  All attempts to obtain such information and the responses to inquiries should be associated with the claims file.

3.  After completion of the above, and only if service connection is not established on a presumptive basis, then schedule an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus and coronary artery disease.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

With regard to diabetes mellitus:

Is it at least as likely as not (50 percent or more probability) that the Veteran's diagnosed diabetes mellitus had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service including but not limited to the contaminants noted above.  The examiner should also opine as to any effect the diabetes has on the coronary artery disease.  


With regard to coronary artery disease:

Is it at least as likely as not (50 percent or more probability) that the Veteran's diagnosed coronary artery disease had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service, including the contaminants noted above.  The examiner should consider the Veteran's separation examination which includes complaints of chest pain in service.  

In rendering the requested opinions, the physician(s) should specifically consider and discuss the Veteran's contentions, the lay statements of record, the lay evidence of record, his service treatment records, and personnel records.  Discussion of the studies submitted by the Veteran would be helpful.  The examiner should also opine as to the effect of the coronary artery disease on the diabetes.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


